DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 15, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by European Patent No. EP 1 749 577 A1 by Gerg et al., hereinafter GERG.  Citation will be made to the European Patent Office Espacenet English machine translation accompanying this action.
Regarding Claim 1, GERG discloses a locking system (11 in Figs. 1-3; ¶[0012]) in an industrial machine (Fig. 1; ¶[0012]), comprising: 
a lock-ring (10 in Fig. 3; ¶[0013]) positioned in a lock-ring recess (lock-ring securing ring 10 in Fig. 3 is shown as extending into a recess in shaft 3) in a rotational shaft (3 in Fig. 3; ¶[0012]);
a compression plate (12 in Fig. 3; ¶[0013]) with a threaded opening (¶[0013] discloses ring 12 has a ring of threaded holes);
a bolt (14 in Fig. 3; ¶[0013]) designed to threadingly engage with the threaded opening in the compression plate (¶[0013]);
a spring (15 in Fig. 4; ¶[0013]) including a first end axially delimited by a surface in the compression plate (compression plate ring 12 delimits the right-hand end of spring 15 in Fig. 4 through flange 18 of bolt 14 held by compression plate ring 12); and
a spring retainer (8 in Fig. 4; ¶[0013]) axially delimiting a second end of the spring.
Regarding Claim 2, GERG anticipates the locking system of Claim 1 as explained above.  GERG further discloses the locking system where a head of the bolt (see “Head” annotation on Fig. 4 of GERG provided below) is mated with an opening (see “Opening” in Fig. 4 below) in the spring retainer (8 in Fig. 4) and where in an installation sequence (¶[0014]), the bolt (14 in Figs. 3 and 4) is torqued to induce compression of the spring (15 in Fig. 4) and subsequently unthreaded to allow the locking system (11 in Figs. 1-3) to exert an axial preload on a cutter stack (4 in Fig. 1; ¶[0012]) mounted on the rotational shaft (3 in Fig. 1).  ¶[0014] discloses plate springs 15 are preloaded during installation.

    PNG
    media_image1.png
    282
    369
    media_image1.png
    Greyscale

Regarding Claim 3, GERG anticipates the locking system of Claim 1 as explained above.  GERG further discloses the locking system where the spring (15 in Fig. 4) includes a plurality of axially aligned Belleville washers (¶[0013] describes spring 15 as plate springs).
Regarding Claim 15, GERG discloses a method for an industrial reducing machine (Fig. 1), comprising:
exerting an axial preload (¶[0014]) on a cutter stack (4 in Fig. 1) attached to a rotational shaft (3 in Fig. 1) via a cutter locking system (11 in Fig. 1), where the cutter stack includes a plurality of cutters (each cutting disc 4 in Fig. 1 has a cutting surface) and where the cutter locking system comprises:
a lock-ring (10 in Fig. 3) positioned in a lock-ring recess (lock-ring securing ring 10 in Fig. 3 is shown extending into a recess in shaft 3) in the rotational shaft;
a spacing plate (9 in Fig. 3) axially interfacing with the lock-ring;
a compression plate (12 in Fig. 3) with a threaded opening (¶[0013] discloses ring 12 has a ring of threaded holes);
a bolt (14 in Fig. 3) designed to threadingly engage with the threaded opening in the compression plate; and
a spring (15 in Fig. 4) exerting the axial preload on the cutter stack through the compression plate (springs 15 exert axial preload on closing disk 8 and cutter stack 4 through compression plate ring 12 by ring 12 holding bolts 14 with flanges 18 that axially delimits the right-hand end of springs 15 in Figs. 3 and 4 such that springs 15 push away from flanges 18 to exert spring force on the cutter stack).
Regarding Claim 17, GERG anticipates the method of Claim 15 as explained above.  GERG further discloses, prior to exerting the axial preload on the cutter stack (4 in Fig. 1), torqueing the bolt (14 in Figs. 2-4) to compress the spring (15 in Figs. 2-4).  ¶[0014] discloses clamping elements 13 are mounted with a preload.
Regarding Claim 19, GERG anticipates Claim 15 as explained above.  The spring force creating the preload as disclosed in ¶[0014] of GERG has a correlation to the spring constant of springs 15 in that the spring constant is one variable which determine the amount of spring force exerted by springs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over GERG in view of U.S. Patent Application Publication No. US 2017/0284473 A1 by Story, hereinafter STORY.
Regarding Claim 4, GERG anticipates the locking system of Claim 1 as explained above.  GERG does not disclose a seal sealing an interface between the spring retainer and an interior surface of the compression plate.
STORY teaches a drive shaft splint joint (Fig. 4C; ¶[0026]) which clamps a drive shaft (200 in Fig. 4C) to a driven device drive shaft (510 in Fig. 4C).  The splint joint has a bushing (300 in Fig. 4C) fastened to a bushing ring (600 in Fig. 4C) by machine bolts (323 in Fig. 4C) which are tightened to compress the bushing onto the driven device drive shaft by axially moving the bushing with respect to the bushing ring.  The splint joint seals the bushing, bushing ring and machine bolts in a receptacle (100 in Fig. 4C) with a seal (700 in Fig. 4C) to protect the axially movable elements held therein.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to improve the clamping device of GERG by sealing its axially movable clamping elements in a receptacle with a seal in the same way STORY seals its axially movable elements in a receptacle with a seal.  Extending ring 12 of GERG around clamping elements 13 to form receptacle walls and placing a seal between the extended walls and spring retainer closing disk 8 would achieve the predictable result of enclosing the clamping elements and preventing their corrosion.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over GERG.
Regarding Claim 18, GERG anticipates the method of Claim 15 as explained above.  However, GERG does not expressly disclose unthreading bolt 14 from ring 12 to release compression of spring 15 as Claim 18 specifies.  But, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention in consideration of the teaching of ¶[0014] of GERG that tightening or untightening bolt 14 with respect to ring 12 changes the compressive force exerted on springs 15 by flange 18 of bolt 14 and closing disk 8.  Therefore, a person of ordinary skill would understand unthreading bolt 14 from ring 12 increases the space between flange 18 and closing disk 8, thereby releasing compressive forces on spring 15.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over GERG in view of U.S. Patent Application Publication No. US 2002/0047062 A1 by Keskula et al., hereinafter KESKULA.
Regarding Claim 20, GERG anticipates the method of Claim 15 as explained above.  GERG is silent regarding how cutters 4 are mounted on shaft 3.
KESKULA teaches an apparatus for processing industrial materials (Abstract) that in one preferred embodiment (1900 in Figs. 19-22; ¶[0072]) uses a rotational shaft (1905 in Fig. 21; ¶[0074]) with a hexagonal mounting portion (2105 in Fig. 21; ¶[0074]) to mount cutter disks (1945 in Fig. 21; ¶[0073]) which are symmetrical about a radial line of symmetry, arranged at a non-perpendicular angle with regard to one of the polygonal surfaces.  Cutter disk 1945 shown in Fig. 21 is symmetrical about a vertical radial line of symmetry which passes through the center of the cutter disk.  One or more of the hexagonal mounting surfaces would be arranged non-perpendicularly from the vertical line.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to use a polygonal mounting surface on shaft 3 of GERG to mount cutters 4 thereon in the same way KESKULA uses hexagonal mounting portion 2105 to mount cutter disks 1945 on shaft 1905 where the cutter disk is symmetrical about a radial line of symmetry which is arranged non-perpendicularly to one of the surfaces of the polygonal mounting surface.

Allowable Subject Matter
Claims 5-14 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not appear to disclose, teach nor suggest the industrial reducing machine as claimed in Claim 5.  Claims 6-14 are all directly or indirectly dependent from Claim 5.  More than one prior art reference of record discloses multiple limitations of Claim 5.  But, none anticipate Claim 5 entirely.  For example, GERG discloses all of the limitations of Claim 5 except for the last limitation, i.e. that a spring is axially interposed between the spacing plate and the compression plate.  U.S. Patent No. 3,638,974 to Stratienko (STRATIENKO), which is not relied upon in the rejections above, fails to anticipate Claim 5 for at least for the same reason as GERG does.  Combining GERG and/or STRATIENKO with one or more other reference of record fail to teach all of the aspects of Claim 5 without using an improper amount of hindsight to arrive at all of the limitations of Claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:
Claim 16 claims the limitation of a shim axially positioned between the spacing plate and the compression plate and a spring retainer axially delimiting an end of the spring positioned in an interior opening in the compression plate.  While the prior art reference combination of GERG in view of STORY may potentially teach the limitation regarding the spring retainer, the prior art does not seem to disclose, teach nor suggest the positioning of the shim as claimed.  U.S. Patent No. 5,360,283 to Browning, which is not relied upon in the rejections above, discloses a preload-clampnut device which uses a bearing spacer (44 in Figs. 3 and 5) as a shim.  However, the bearing spacer is not axially positioned as claimed in Claim 16.  And, too much hindsight would likely be required to reconfigure the prior art to arrive at the limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725